Forty-four years ago, 
Samoa became independent, and when we joined the 
United Nations it was a reaffirmation of our support for 
the principle of multilateral cooperation which the 
United Nations embodied. It was also our statement 
that all States matter, that none was too small and weak 
to be represented in the United Nations on equal terms 
with the large and strong nations of the world. Those 
sentiments underpinned Samoa’s belief in the United 
Nations as an expanding global family and its Member 
States as the custodians entrusted with the future of our 
world and the generations to come.  
 In essence, lasting peace and the sustained 
prosperity of the world depended on harmonious 
cooperation and effective global partnership amongst 
all nations. Those were the ideals that motivated us to 
be part of the united family of nations, and they remain 
relevant and valid for our country today. 
 A year ago, we met here in an act of solidarity, to 
chart a new course for our Organization that is aligned 
to meet the emerging challenges confronting our world 
today. Our Summit Outcome document was not just a 
road map to guide the work of our Organization. While 
it mirrored the intergovernmental nature and diverse 
membership of our Organization, the document, 
ultimately, was a reminder of the cooperative and 
shared interests we all have regarding issues vital to 
the United Nations and its Member States. It also 
brought to bear the importance of global partnerships 
in these times of interdependence, for the achievement 
 
 
15 06-53005 
 
of sustainable development and peace and security for 
our peoples. 
 In less than twelve months, we have transformed 
rhetoric into reality. Solid progress has been made in 
the implementation of the Summit document. The 
Human Rights Council and the Peacebuilding 
Commission are now operational; credible reforms in 
the Secretariat and management have been 
implemented; a Central Emergency Response Fund has 
been set up; and a Global Counter-Terrorism Strategy 
had been unanimously adopted. But, as we well know, 
that is just the start; the real work lies ahead. In our 
view, it is imperative that even in the early stages of 
their work, those bodies must immediately adhere to 
the guiding principles of respect, integrity, credibility 
and professionalism to ensure that the objectives of 
relevance, efficiency and transparency envisioned for 
the Organization are delivered. 
 Development, security and human rights are the 
three pillars of the United Nations. All are mutually 
reinforcing. The United Nations commitment to the 
achievement of these goals, particularly for the least 
developed countries (LDCs) and the developing 
countries, is set out in a number of internationally 
agreed initiatives such as the Brussels Programme of 
Action for the Least Developed Countries, the 
Johannesburg Plan of Action, the Millennium 
Development Goals, and the Mauritius Strategy for 
Small Island Developing States. 
 Those development frameworks provide for 
global partnerships for the achievement, in small and 
vulnerable economies, of economic growth, sustainable 
development and the resilience to endure external 
shocks. Samoa looks forward to the implementation of 
the partnerships indicated in the development 
frameworks approved by the United Nations.  
 In Samoa’s case, the implementing framework for 
the partnerships of the Government with the donor 
community, civil society and the private sector are 
designed to address the development priorities of our 
country as set out in the Strategy for the Development 
of Samoa. It is through such partnerships that we look 
too, for the effective delivery of programmes that 
address major health challenges such as HIV/AIDS and 
the potential threat of the avian bird flu. Similarly, 
there is the collaborative work with our partners to 
support the empowerment of our women. 
 As to security and the specific context of stability 
and harmony within communities, I cannot 
overemphasize the importance of global actions to 
control and limit the availability of small arms 
weapons. These weapons in the hands of the wrong 
people can easily destabilize communities and plunge 
small nations into deadly conflict. We therefore renew 
our call for the early implementation of the Programme 
of Action to Prevent, Combat and Eradicate the Illicit 
Trade in Small Arms and Light Weapons in All Its 
Aspects.  
 During the review of the Brussels Programme of 
Action this week, I shared with Member States the 
challenges that continue to confront my country. 
Samoa is both a least developed country and a very 
small island developing State. The United Nations has 
received a proposal for Samoa to be graduated from the 
list of LDCs. However, the vulnerabilities and the 
fragility that characterize our small island economy, as 
reflected in Samoa’s poor ranking under various 
economic vulnerability indices have, not gone away. 
 Working closely with our traditional development 
partners, we have tried our best to develop and manage 
our economy, and we have made good strides in 
improving the welfare of our people. But we know 
very well from grim past experience that it takes just 
one devastating disaster to wipe out our modest 
achievements and set back the economy for years. Our 
request, therefore, is for Samoa’s graduation from the 
list of LDCs to be deferred and reconsidered when 
Samoa has met the graduation threshold according to 
the economic vulnerability index. 
 Last week we broke new ground with the 
discussion for the first time in the United Nations 
context of the multidimensional aspects of 
international migration and development. The 
enthusiasm to consider migration and development as a 
priority concern in the United Nations agenda was well 
supported. The concrete outcomes that emerged from 
that initiative will ultimately depend on the willingness 
of the source countries and the destination countries to 
work out imaginative and humane arrangements 
beneficial to both. 
 The significance of international migration, 
whether permanent or temporary, as a development 
option for our region has not escaped the attention of 
Pacific leaders. It is also an option that raises difficult 
issues that touch on the welfare and humanitarian 
  
 
06-53005 16 
 
treatment of migrants, as well as on sensitive 
considerations on the part of receiving countries. 
 In just six years into the millennium, it has 
become more and more evident that many of the 
challenges we face have significant global dimensions. 
They are borderless, do not discriminate between 
developed and developing countries and have no 
respect for national sovereignty. Those global 
concerns, imaginatively called problems without 
passports, include climate change, epidemics, 
humanitarian concerns, conflict containment, security 
concerns and terrorism. By their very nature, the 
successful resolution of those challenges requires a 
collective and concerted effort of the whole United 
Nations membership, because no one country or group 
of countries is capable of tackling them alone. 
 Terrorism, in its various forms and 
manifestations, is responsible for the horror and fear 
that has gripped the world’s attention in recent years. 
No country is immune to the reaches of terrorism and 
we are all affected in varying degrees. We must 
continue to be resolute in our fight against terrorism. 
Let us reiterate in the strongest terms possible that 
terrorist acts, committed under whatever pretext or 
purpose, can never be justified as morally acceptable. 
Equally, countering terrorism does not confer 
immunity from the rule of law, nor the abandonment of 
the principles of a civilized society. 
 The unanimous adoption of a United Nations 
Global Counter-Terrorism Strategy two weeks ago was 
both a condemnation of terrorism in all its forms and a 
commitment by Member States to take concrete 
preventative measures, collectively and individually. 
The work ahead is to turn commitment into 
implementation. 
 The Middle East conflict continues to defy 
attempts to usher in a new era of trust and hopeful 
beginnings for the region. Sustainable peace remains 
an elusive goal, permanently out of our Organization’s 
reach as long as the root causes of the problem are not 
addressed. Too much is at stake.  
 Let us not forget the voiceless majority, 
unwillingly caught in the crossfire of the conflict, who 
yearn for a lasting peace. We should, therefore, not be 
judgmental or partisan in our approach. Ultimately, the 
Palestinian people need a permanent and an 
independent State, living in peace, with a secure Israel. 
The Security Council, by responding decisively to 
recent developments in the Lebanon-Israel conflict, 
gives us hope that perhaps an eventual resolution of 
that long drawn-out conflict is finally within sight. 
 The humanitarian and security situation in Darfur 
is a cause for concern. The recent resolution adopted 
by the Security Council will, we hope, be agreeable to 
all the parties with a genuine desire to expeditiously 
resolve the issue. 
 We continue to hope that the elected 
Governments of Iraq and Afghanistan will ultimately 
succeed in achieving conditions that will allow their 
peoples to live meaningful lives and consolidate the 
democratization of their societies. 
 Many other countries in different parts of the 
world are also still mired in tragic conflict and look to 
the United Nations and its stronger Members for 
peacekeeping arrangements that can give time for those 
communities in strife to re-establish and find lasting 
solutions. Samoa, despite our small size, will continue 
to support that important work. At present we 
contribute police personnel for the United Nations 
Missions in the Sudan, Liberia, Timor-Leste and in the 
Solomon Islands. 
 Climate change issues remain a priority for the 
Pacific region. In our small islands, natural 
catastrophes are capable of destruction that devastates 
the entire country. They bring great pain and upheaval 
to the lives of our people, as well as set back the 
national economy for years. We know that from 
repeated past experience. The need, therefore, for good 
early-warning systems for natural disaster alerts in our 
Pacific region is a priority. The willingness of our 
partners to assist and share expertise in that area is 
most welcomed. 
 The Global Environment Facility Trust Fund — 
recently replenished for the fourth time — 
demonstrates very well the joint partnership between 
the developed and the developing countries in 
implementing programmes to address environmental 
problems. 
 Samoa continues to strongly support international 
and regional efforts to combat global warming and 
environmental degradation. In our view, the evidence 
of global warming and its causes are well established. 
Apportioning blame and point scoring should no longer 
be allowed to deflect efforts at effective and collective 
responses. We now know that concerted action should 
 
 
17 06-53005 
 
have been taken much earlier and further delays would 
simply make the size of the problem greater and the 
solutions more costly. 
 Good progress has been achieved in the efforts to 
reform our Organization. I would like to pay tribute to 
the Secretary-General, Mr. Kofi Annan, for his 
inspirational work in balancing the interests of Member 
States, which did not always coincide, and for his 
influence that made it possible for agreement to be 
reached on the reform agenda. I thank the Secretary-
General for his courage and leadership, so that even in 
the face of great controversy, the United Nations 
remained relevant to the crises and challenges that our 
world and the Organization has faced during his watch.